United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1499
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
James Osler,                              *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: August 7, 2001

                                    Filed: August 14, 2001
                                     ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.
       James Osler pleaded guilty to aiding and abetting a bank robbery. Osler now
appeals his fifty-month sentence, claiming the district court should have reduced his
offense level because he was only a minor participant in the offense. See U.S.
Sentencing Guidelines Manual § 3B1.2(b) (2000) (U.S.S.G.); id. n. 3 (defining a minor
participant as one “who is less culpable than most other participants, but whose role
could not be described as minimal”). Contrary to Osler’s assertion, his status as a
minor participant is a factual determination that we review for clear error. See United
States v. Alverez, 235 F.3d 1086, 1090 (8th Cir. 2000), cert. denied, 121 S. Ct. 1983
(2001). Here, Osler was aware of the robber’s plan to rob the bank, drove the car to
and from the robbery, and accepted $900 of the $3050 in proceeds. Having twice
upheld the rejection of a minor participant reduction for a get-away driver who had
advance knowledge of the bank robbery and shared in the proceeds of the robbery, we
likewise conclude the district court’s denial of Osler’s objection is not clearly
erroneous. See United States v. Christmann, 193 F.3d 1023, 1025 (8th Cir. 1999), cert.
denied, 529 U.S. 1044 (2000); United States v. Hafiz, 129 F.3d 1011, 1013 (8th Cir.
1997). Thus, we affirm. See 8th Cir. R. 47B.
      A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-